USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
BIDI VAPOR. LLC, DOC #
DATE FILED: _ 7/15/2021
Plaintiff,
-against- 20 Civ. 10408 (AT)
ALDFACTORY, DGMENGOU, ORDER

DHGATEIUS, ECIGARETTEDIRECT,
ECIGCTO, ECIGMANUFACTURE,
ECIGSHOP88, ITALY _NEST1,
LINJIUYONG, ONE CLOUD PUFF,
RACHELSHOUSE, SOULLILY,

SUNRISE STORE, SUPERVAPES, VAPE08,
VAPECGE, VAPEFOREVER,
VIDGEWISE001, VIDGEWISE008,
WONDERFULECIGS, X102 and YLHCGH,

 

Defendants.

 

ANALISA TORRES, District Judge:

On June 11, 2021, Plaintiff moved by order to show cause for default judgment against
Defendants aldfactory, dgmengou, dhgateius, ecigarettedirect, ecigcto, ecigmanufacture, ecigshop88,
italy_nest1, linjiuyong, One Cloud Puff, rachelshouse, soullily, sunrise_store, supervapes, vape08,
vapecge, vapeforever, vidgewise001, vidgewise008, Wonderfulecigs, x102 and ylhcgh. ECF No. 33.
In support, Plaintiff submitted two affidavits with accompanying exhibits, a memorandum of law and
a proposed default judgment (the “Supporting Papers”). ECF Nos. 33-37. Accordingly:

1.

2.

4.

5.

The motion for default judgment will be resolved on the papers.

By July 22, 2021, Plaintiff shall serve copies of this Order to Show Cause and the
Supporting Papers on Defendants by the means authorized in the Temporary Restraining
Order § IV.A.1, ECF No. 17.

By July 24, 2021, Plaintiff shall file on the docket (1) proofs of service, and (2) the
Supporting Papers that were served upon Defendants (as attachments to the proofs of
service).

By August 12, 2021, Defendants shall respond to Plaintiffs motion.

By August 19, 2021, Plaintiff shall submit its reply, if any.

SO ORDERED. O}-

Dated: July 15, 2021 ANALISA TORRES
New York, New York United States District Judge

 
